Case 1:17-cv-00702-SJB Document 35 Filed 11/26/18 Page 1 of 2 PagelD #: 90

SAMUEL & STEIN
ATTORNEYS AT LAW

38 WEST 32%° STREET, SUITE 1110, NEW YORK, NY 10001
PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEBSITE: www.samuelandstein.com

MICHAEL SAMUEL November 26, ADMITTED IN NY
michael@samuelandstein.com 2018

VIA ECF

Hon. Sanket J. Bulsara, U.S.M.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Courtroom 324N

Brooklyn, NY 11201

Re: Djerroud v. 909 Fulton Grocery & Deli Corp. et al
Case No. 1:17-cv-00702-CBA-SJB

Dear Judge Bulsara:

This office represents the plaintiff in the above entitled action. We write pursuant to Your
Honor’s Order directing both counsel in this matter to file a letter explaining our respective non-
appearance before the Court and as to why sanctions should not be imposed.

Preliminarily, we wish to apologize to the Court and to the Court’s personnel for our
failure to appear for the Cheek’s hearing in this matter. Time is precious to everyone, but we are
especially cognizant of the orderly and timely manner in which Your Honor runs his courtroom.
The undersigned’s failure to attend the hearing was due to the fact that my office had mis-
calendered the appearance for 2:30 PM on November 13, 2018 as opposed to (the correct time
of) 12:00 PM. As Your Honor may recall this hearing was previously scheduled for October 30,
2018 at 2:30PM. When the hearing was adjourned somehow only the date was moved to
November 13 but not the time, therefore our calendar reflected that the appearance was
scheduled for 2:30PM. We were prepared to appear before Your Honor at that time until we
received a call from your deputy shortly after 12:00 letting us know that the case was scheduled
for 12:00 and not 2:30PM.

What happened in this instance is an unfortunate anomaly, for which we are truly
remorseful. Nevertheless, we would ask that the Court not level a sanction against us for a
mistake born of inadvertence, rather than deliberate neglect. I have appeared before Your Honor
on a number of prior instances, all without tardiness or incident. My former associate, Ruchama
Cohen has also made numerous appearances in your courtroom - and all of those appearance
were made on time as well.

 
Case 1:17-cv-00702-SJB Document 35 Filed 11/26/18 Page 2 of 2 PagelD #: 91

Hon. Sanket J. Bulsara, U.S.M.J.
March 22, 2018
Page 2 of 2

We will, of course, make sure to appear on whatever date and time the Court is able to
hold a Cheek’s hearing.

We thank the Court for its attention to this matter and are available at Your Honor’s
convenience should the Court have any questions regarding the foregoing.

Respectfully submitted,

/s/ Michael Samuel
Michael Samuel, Esq

SAMUEL & STEIN

Attorneys for Plaintiff

cc. Scott Richman, Esq. (via ECF)

 
